Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12/01/2021 has been entered and fully considered. 
Claims 9,10,11,12,13,14,15,16 are pending, of which claims 9,11,16 were amended.  The amendments of claims 9,11,16 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 9, including "the prepared solution," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 9, including "(B) a step," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 102(a)(1) rejection specifically as being anticipated by US 20150086801 (herein known as HIRAKI) with regard to the previous phrase(s) of claim(s) 9, 13, 14, 15, 16, has been withdrawn in light of Applicant’s amendment(s) to the claim(s). However, upon further consideration, a new ground(s) of rejection is made in view of TAKAHASHI.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 14, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by "Gas permeation in poly(ether imide) nanocomposite membranes based on surface-treated silica. Part 2: With chemical coupling to matrix" (herein known as TAKAHASHI) or, in the alternative, under 35 U.S.C. 103 as obvious over "Gas permeation in poly(ether imide) nanocomposite membranes based on surface-treated silica. Part 2: With chemical coupling to matrix" (herein known as TAKAHASHI) in view of US 20150086801 (herein known as HIRAKI).


in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify TAKAHASHI with for the particle size of "10 nm" to be the mean primary particle size of HIRAKI for the benefit of more uniform performance across membrane
in an alternative, HIRAKI teaches a gas separation membrane containing fine particles "evenly" (uniformly) dispersed in a resin, especially at para 13,103, abstract, table 3; para 19 "No particular limitation is imposed on the material of the fine particles"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify TAKAHASHI with a gas separation membrane 
TAKAHASHI teaches (A) the fine particles with a surrounding polymer (i.e. matrix resin) and a "water" (first solvent) to form a mixture, the amount of the fine particles with respect to the entire mass of the mixture being adjusted to "2 wt%" (within 1 mass% to 50 mass%), and subsequently drying the mixture "dried" (to remove the first solvent), to thereby prepare a "silylated SiO2 particles" (master batch), especially at Experimental 2.1
 (B) dissolving the master batch in a "methylene chloride" (second solvent) to prepare a solution, subsequently applying the solution onto "dishes" (a substrate), and subsequently evaporating the second solvent, especially at Experimental 2.1

With regard to claim 14, TAKAHASHI teaches
 wherein the fine particles are "Silica" (inorganic fine particles), especially at Experimental 2.1

With regard to claim 15, TAKAHASHI teaches
 wherein the fine particles are silica fine particles, especially at Experimental 2.1

With regard to claim 16, TAKAHASHI teaches
 wherein the silica fine particles are silica fine particles modified with a functional group, especially at Experimental 2.1

Allowable Subject Matter
Claim(s) 10,11,12,13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 4, particularly “In view of the foregoing amendments and the following remarks, reconsideration of the application is respectfully requested."
page(s) 4, particularly “I. Rejection Under 35 U.S.C. §112(b)
page(s) 4, particularly “Claims 9-16 were rejected under 35 U.S.C. $112(b) as allegedly being indefinite. This rejection is respectfully requested.
page(s) 4, particularly “With respect to "fine", claim 9 has been amended to specify a mean primary particle size, thereby providing certainty to the scope of "fine" in the context of the claimed subject matter.
page(s) 4, particularly “With respect to "the prepared solution”, claim 9 has been amended to provide clear antecedent basis for the solution.
page(s) 4, particularly “With respect to "step", claim 9 has been amended to delete this terminology, and defines (A) and (B) by the actions required in each.

In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 9, including "fine," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 9, including "the prepared solution," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 9, including "(B) a step," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 4, particularly “Claims 9 and 13-16 were rejected under 35 U.S.C. §102(a)(1) as allegedly anticipated"
page(s) 4, particularly “by U.S. Pub. No. 2015/0086801 (Hiraki). This rejection is respectfully traversed. 
page(s) 5, particularly “Amended claim 9 is directed to a method for producing a gas separation membrane containing fine particles having a mean primary particle size of 1 nm to 1,000 nm uniformly dispersed in a resin, the method comprising the following (A) and (B): (A) mixing the fine particles with a matrix resin and a first solvent to form a mixture, the amount of the fine particles with respect to the entire mass of the mixture being adjusted to 1 mass% to 50 mass%, and subsequently drying the mixture to 
page(s) 5, particularly “A technical feature of the present method resides in that the first solvent used in the master batch production step is removed through drying and, subsequently, the master batch is mixed with another second solvent to prepare a solution, followed by applying the solution and drying, to thereby produce a gas separation membrane.
page(s) 5, particularly “In contrast, according to Hiraki, silica microparticles, a matrix resin (water-absorbing polymer), and a solvent (hot water) are mixed together, to thereby prepare a composition. During the course of film formation, no drying procedure, which is an essential feature of the presently claimed method, is performed. Hiraki thus fails to describe or suggest the presently claimed method for at least this reason.
page(s) 5, particularly “In the present method, the first solvent employed in (A) may be selected from solvents such as exemplified in paragraph [0059], and is used for dissolving the resin and uniformly mixing the resin with microparticles. Thus, essentially, the first solvent employed in (A) is required to dissolve the resin and to not impede dispersion of the microparticles. By drying the thus prepared mixture, the microparticle concentration is elevated, to thereby yield a master batch in which the microparticles are embedded in the matrix resin. The second solvent employed in (B) may be selected from solvents such as exemplified in paragraph

page(s) 6, particularly “Hiraki, as detailed above, fails to describe or suggest the drying as required in (A) of present claim 9, and thus would not form the gas separation membrane as in the present application. Nothing in Hiraki would have led one to have modified the method described therein in the manner required to achieve the present method and excellent gas separation membrane formed by the method.
page(s) 6, particularly “For the foregoing reasons, reconsideration and withdrawal of the rejection are respectfully requested.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 102(a)(1) rejection specifically as being anticipated by US 20150086801 (herein known as HIRAKI) with regard to the previous phrase(s) of claim(s) 9, 13, 14, 15, 16, has been withdrawn in light of Applicant’s amendment(s) to the claim(s). However, upon further consideration, a new ground(s) of rejection is made in view of TAKAHASHI.

Applicant argues at page(s) 6, particularly “In view of the foregoing, it is respectfully submitted that this application is in condition for allowance. Favorable reconsideration and prompt allowance of claims 9-16 are earnestly solicited."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776